The writ of error brings for review judgment of conviction in the Circuit Court of Calhoun County under an information charging as follows: "that Herman Goodman on August 28, 1937, in said County and State, did unlawfully, knowingly and willfully resist, obstruct and oppose J.K. Musgrove, the Sheriff of Calhoun County aforesaid, in the lawful execution of a legal duty, to-wit: proceeding to arrest one Carl Shiver for committing a felony, by offering to do violence to the person of said J.K. Musgrove; CONTRARY TO THE STATUTE in such case made and provided, and against the peace and dignity of the State of Florida."
The only question presented for our determination is whether or not the evidence is sufficient to support the verdict and judgment. A reading of the transcript convinces us that the evidence was amply sufficient to support the conviction and that there is no reversible error disclosed *Page 673 
by the record. So, the judgment should be and is affirmed.
So ordered.
Affirmed.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.